Citation Nr: 1640594	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for Meniere's syndrome.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend, S.D.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified before the undersigned in July 2016 about treatment records that the RO did not consider when it rated her disability.  The AOJ should attempt to obtain these records - both private and VA - before the Board decides her appeal.  Additionally, the Veteran reported that the examiner who conducted her two VA examinations is also her treating physician.  She alleged that he reported fewer symptoms of the disability on her examination reports than during the course of treatment.  Therefore, she requested, and the Board will order, that she be examined by another physician. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain:

a) A May 20, 2008 VBMS record shows the Veteran is receiving a disabled widow's disability from the Social Security Administration (SSA).  It is unclear what the nature of the disability is.  As such, please obtain the SSA records and decision underlying this grant of benefits.
b) The Kaiser Permanente treatment records cited at the 2016 Board hearing.
c) All VA treatment records from the Portland VAMC dated from September 2006 (one year prior to the filing of her claim) to present.  Please upload these in a single file to VBMS.

2. Schedule the Veteran for a VA examination, with an examiner, other than the one who conducted the April 2010 and June 2014 VA examinations, to evaluate the current severity of her service-connected Meniere's syndrome.  

3. If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

